Sam Webb, Jr., brought this suit against Lucy A. Gregory and the Union Depot Company to recover the value of a trunk alleged to have been lost by them. Each defendant interposed a general denial. A trial by jury resulted in a verdict in favor of the depot company under peremptory instruction from the court and in favor of plaintiff against defendant Gregory on issues submitted. Judgment followed accordingly, and Lucy A. Gregory has appealed from the judgment in favor of Webb.
In pleading his cause of action against Gregory plaintiff alleged, among other things, that Gregory was engaged in the transfer business at Galveston and was doing business under the firm name of the Mullaly-Gregory Transfer Company. That he made a contract with her to carry his trunk to the depot and deliver it to the baggage agent. *Page 362 
That she failed to do it, and the trunk was lost; wherefore he sues. The evidence shows without contradiction that the contract alleged was made with the Mullaly-Gregory Transfer Company, that that concern is incorporated, and that Lucy A. Gregory is merely interested with others therein. The allegation that Lucy A. Gregory undertook anything for the plaintiff is not only not sustained, but is conclusively repudiated by the proof.
For this reason the judgment of the trial court against Lucy A. Gregory is reversed, and judgment here rendered in her favor. The judgment in favor of the Union Depot Company is not before us for revision.
                    ON MOTION FOR REHEARING.